DISMISS and Opinion Filed December 19, 2018




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01019-CV

                              RLC MANAGEMENT, Appellant
                                          V.
                           ADVENIR AT PRESTONWOOD, Appellee

                          On Appeal from the County Court at Law No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. CC-18-03618-E

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, clerk’s record, and reporter’s record in this case are

past due. By postcard dated September 5, 2018, we notified appellant the $205 filing fee was due.

We directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated September 5, 2018,

we informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice.

       In letters dated October 24, 2018, we informed appellant the clerk’s record and the

reporter’s record had not been filed because appellant had not paid for the clerk’s record or the

reporter’s record. We directed appellant to provide verification of payment or arrangements to
pay for the clerk’s record and reporter’s record or to provide written documentation appellant had

been found entitled to proceed without payment of costs within ten days. We cautioned appellant

that failure to do so would result in the dismissal of this appeal without further notice. Five days

later, we again notified appellant of the failure to pay for the record and cautioned appellant that

the appeal could be dismissed for want of prosecution. To date, appellant has not paid the filing

fee, provided the required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



181019F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 RLC MANAGEMENT, Appellant                        On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-18-01019-CV       V.                      Trial Court Cause No. CC-18-03618-E.
                                                  Opinion delivered by Chief Justice Wright.
 ADVENIR AT PRESTONWOOD,                          Justices Evans and Brown participating.
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ADVENIR AT PRESTONWOOD recover its costs of this
appeal from appellant RLC MANAGEMENT.


Judgment entered December 19, 2018




                                            –3–